VEHICLE SENSOR ASSEMBLY HAVING
A RADIO FREQUENCY (RF) SENSOR TO
WIRELESSLY COMMUNICATE DATA TO
OUTSIDE THE VEHICLE SENSOR ASSEMBLY



FINAL OFFICE ACTION

This action is in response to Applicant’s amendment dated Sep. 10, 2021.

TITLE

In view of the Applicant’s amended title, the title objection as set forth in the previous Office Action (June 17, 2021) has been overcome.

CLAIMS

Objections

In view of the Applicant’s amendments to the claims, the objection to claims 5 and 7 as set forth in the said previous Office Action has been overcome.

35 U.S.C. § 112

In view of the Applicant’s amendments to the claims, the rejection of claims 1 - 12 under 35 U.S.C. 112(b) as set forth in the said previous Office Action has been overcome.

Double Patenting

In view of the rejection of claims 1 - 20 under nonstatutory double patenting, the Applicant stated that a Terminal Disclaimer was filed to overcome this rejection. However, the Examiner notes that a Terminal Disclaimer has not been received. No other comments or arguments were made. Thus the rejection remains.

Claims 1 and 3 - 20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 - 20 of U.S. Patent No. 10,527,523. The present claims have been found to be broader versions of the patented claims. Although the claims are not identical, they are not patentably distinct from each other.

With respect to claim 1, patented claim 10 sets forth all of the limitations thereof.
With respect to claim 3, patented claim 12 sets forth all of the limitations thereof.
With respect to claim 4, patented claim 13 sets forth all of the limitations thereof.
With respect to claim 5, patented claim 9 sets forth all of the limitations thereof.
With respect to claim 6, patented claim 11 sets forth all of the limitations thereof.

With respect to claim 7, patented claim 9 sets forth all of the limitations thereof.
With respect to claim 8, patented claim 14 sets forth all of the limitations thereof.
With respect to claim 9, patented claim 15 sets forth all of the limitations thereof.
With respect to claim 10, patented claim 16 sets forth all of the limitations thereof.
With respect to claim 11, patented claim 17 sets forth all of the limitations thereof.
With respect to claim 12, patented claim 18 sets forth all of the limitations thereof.
With respect to claim 13, patented claim 19 sets forth all of the limitations thereof.
With respect to claim 14, patented claim 12 suggests the limitations thereof.
With respect to claim 15, patented claim 19 sets forth all of the limitations thereof.
With respect to claim 16, patented claim 19 sets forth all of the limitations thereof.
With respect to claim 17, patented claim 19 suggests the limitations thereof with the threaded connector being positioned in the threadless channel.
With respect to claim 18, patented claim 20 sets forth all of the limitations thereof.
With respect to claim 19, patented claim 11 sets forth all of the limitations thereof.
With respect to claim 20, patented claim 19 sets forth all of the limitations thereof.

35 U.S.C. § 102

In view of the Applicant’s amendments to independent claim 13, the rejection of claims 13 - 17 and 20 under 35 U.S.C. 102(a)(1) as set forth in the said previous Office Action has been overcome.



35 U.S.C. § 103

In view of the Applicant’s amendments to the claims, the claim rejection under 35 U.S.C. 103 as set forth in the said previous Office Action has been overcome.

CONTACT INFORMATION

THIS ACTION IS MADE FINAL. The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/Eric S. McCall/Primary Examiner
Art Unit 2856